Action in this case was instituted by plaintiffs for the purpose of compelling the defendant Joseph Girard, treasurer of Wahkiakum county, to pay warrants issued by public utility district No. 1, of that county, out of funds received from taxes levied by the district.
Trial was had to the court. After the trial was concluded, findings of fact, conclusions of law, and judgment were entered favorable to plaintiffs. The findings *Page 150 
and conclusions were filed June 1, 1938, and judgment was signed and entered June 11, 1938.
The record discloses that no appeal bond was given as provided by Rem. Rev. Stat., §§ 1721, 1722 [P.C. §§ 7295, 7296], and Rule VI (1), Rules of the Supreme Court, 193 Wn. 6-a.
[1] The giving of bond on appeal is jurisdictional (Anderson v. Taylor, 152 Wn. 532, 278 P. 412; In reUmphrey's Estate, 155 Wn. 458, 284 P. 753; Surety FinanceCo. v. Prinz, 170 Wn. 379, 16 P.2d 613), and the failure of appellants to give one compels dismissal of the appeal.
It is so ordered.
BLAKE, C.J., BEALS, MILLARD, and GERAGHTY, JJ., concur.